Blandford, J.
A constable cannot protect himself against a rule ■brought against him for not making the money due on a fi. fa. placed in his hands, on the ground that the execution did not follow the judgment under which it issued. It is the duty of a ministerial officer to ■execute every process placed in his hands which is regular and proper •on its face and which is issued by a person having authority to do so; and the fact that it may be avoidable because it does not follow the judgement, is no defense to him for failing to make the money thereunder. 19 Ga., 139, 268; Gladden, sheriff vs. Cobb. (Sept. Term, 1884)
Judgment reversed.